Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 10/26/2021, in response to the rejection of claims 1, 4-6, 14-15 from the non-final office action, mailed on 08/05/2021, by amending claims 1, 4-6, 15 is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1, 4-6, 13-18 are allowable. Claims 13, 16-18 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and II and also the election of species among the Species 1A-2C, and as set forth in the Office action mailed on 07/08/2020, is hereby withdrawn and claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The following is an examiner’s statement of reasons for allowance:
The cited prior arts, US 20180155818, 20140150721, 20150007768, 20120060756, and 20170222145, either alone or in combination, do not fairly teach “A mask, comprising a shielding portion and a plurality of hollow regions, wherein the shielding portion comprises: a plurality of shielding strips which intersect, wherein side surfaces of some of the plurality of shielding strips are sequentially connected to form one of the plurality of hollow regions; a plurality of raised portions, each raised portion being disposed on a side surface of a corresponding shielding strip close to a corresponding hollow region, each raised portion being connected with the side surface of the corresponding shielding strip; and a plurality of grooves, the plurality of grooves being in a one-to-one correspondence to the plurality of raised portions, wherein a portion of each groove is formed in a first surface of each corresponding raised portion, and a remaining portion of each groove is formed in a surface of each corresponding shielding strip connected with and parallel to the first surface; the first surface is parallel to a plate surface of the mask; and an orthographic projection of each groove on the plate surface overlaps not only with an orthographic projection of each corresponding raised portion on the plate surface, but also with an orthographic projection of each corresponding shielding strip on the plate surface; each of raised portion and each grooves both have axisymmetric structures, and an axis of symmetry of each raised portion coincides with an axis of symmetry of each corresponding groove; the side surface of each corresponding shielding strip is a plane, axes of symmetry of each .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AIDEN LEE/           Primary Examiner, Art Unit 1718